Case 1:18-cv-00713-LGS Document 83 Filed 05/29/20 Page 1 of 2




                 Application DENIED without prejudice for renewal. Defendant shall file a
                 letter by June 5, 2020, apprising the Court of its efforts to retain a vendor
                 and a proposed timeline and plan of inspection. Defendant may renew
                 its request for deadline extensions at that time. The Case Management
                 Conference scheduled for June 18, 2020, and the pre-motion letter
                 deadline are adjourned sine die.

                 Dated: May 29, 2020
                        New York, New York
Case 1:18-cv-00713-LGS Document 83 Filed 05/29/20 Page 2 of 2
